Case 16-15547-mdc        Doc 79    Filed 06/17/20 Entered 06/17/20 16:42:19               Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                        :
                                                 :
            Nicole Wilkins                       :        Case No.: 16-15547(MDC)
                                                 :
            Debtor(s)                            :        Chapter 13


                 MOTION TO MODIFY PLAN AFTER CONFIRMATION


            The Debtor, Nicole Wilkins, by and through her undersigned counsel, hereby

   move to modify her Chapter 13 Plan and in support thereof aver as follows:

            1.     Debtors filed a Chapter 13 Bankruptcy on or about August 4, 2016.

            2.     The Chapter 13 filing was assigned case number 16-15547-MDC.

            3.     The Chapter 13 Plan was confirmed by this Honorable Court on or about

   June 8, 2017.

            4.     On or about June 9, 2020 the Debtors and the mortgagee, entered into a

   Stipulation resolving the pending Motion for Relief.

            5.     Per the June 9, 2020 Stipulation, the Debtors are delinquent in the sum of

   $1,384.08 in post-petition mortgage payments. A true and correct copy of the June 9,

   2020 Stipulation is attached hereto as Exhibit “A.”

            6.     In accordance with the Stipulation, the Debtor will cure the subject

   $1,384.08 by amending the Chapter 13 plan within 10 days of the entry of the Order.

            7.     In furtherance of the Stipulation and the Debtor curing the post-petition

   delinquency, this Motion and Modified Chapter 13 Plan are being contemporaneously

   filed.
Case 16-15547-mdc      Doc 79    Filed 06/17/20 Entered 06/17/20 16:42:19         Desc Main
                                 Document     Page 2 of 2



          8.     The Debtor’s proposed modified Chapter 13 Plan, attached hereto as

   “Exhibit B”, is deemed affordable by the Debtor.

                 WHEREFORE, the Debtor requests that she be permitted to modify her

   Chapter 13 Plan for the above-stated reasons.



   Dated: June 17, 2020                                     /s/Brad J. Sadek, Esq
                                                            Brad J. Sadek, Esq.
                                                            Attorney for Debtor
                                                            1315 Walnut Street
                                                            Suite #502
                                                            Philadelphia, PA 19107
